Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 04/18/2022. Claims 1-7 are pending for examination.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Sato et al. (US D740,747 S).
Sato teaches a tire with sidewall ridges that are a part of three different ridge groups made of ridges of a parallel inclination angle. Those groups of ridges include a first group that are not interrupted by ridges of any other group, a second group of ridges that are only interrupted by the first group of ridges, and a third group of ridges that are interrupted by either of the first two groups. However, Sato does not teach that the pattern is the same between adjacent pairs of first ridges as Sato teaches that the pattern between the ridges of the first ridge groups alternates and is not the same. It would not have been obvious to combine prior art references in the manner required by the instant claims such that the plurality of ridges of the first ridge group comprising pairs of adjacent ridges, the ridge pairs each being defined in part by a ridge shared by each of the adjacent pairs, and a pattern between the adjacent ridges is the same for each of the adjacent pairs, the pattern being defined by the plurality of ridges of the second ridge group and the plurality of ridges of the third ridge group, as required by claim 1.
An updated search was performed but did not yield any additional prior art references. No other art that anticipates of suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-7 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749